           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA


MARIO WILLIAMS,                               )
                                              )
                            Plaintiff,        )
                                              )
v.                                            )          No. CIV 19-270-RAW
                                              )
MS. GRAY, JOE ALLBAUGH,                       )
SGT. FOWLER, SCOTT CROW,                      )
and RON LINDSEY,                              )
                                              )
                            Defendants.       )

                                OPINION AND ORDER

       Plaintiff Mario Williams, a pro se prisoner in the custody of the Oklahoma

Department of Corrections (DOC) who is incarcerated at Lawton Correctional Facility in

Lawton, Oklahoma, brings this action under the authority of 42 U.S.C. § 1983. He is

seeking relief for alleged constitutional violations occurring during his incarceration at

Lexington Corrections Center (LCC) in Lexington, Oklahoma. The defendants are Ms.

Gray, LCC Case Manager; Joe Allbaugh, Former DOC Director; Sgt. Fowler, LCC Officer;

Scott Crow, DOC Interim Director; and Ron Lindsey, LCC Chaplain.

       Upon review of Plaintiff’s complaint, it appears that proper venue does not lie in this

district. The defendants are located in Cleveland County, Oklahoma, and Oklahoma County,

Oklahoma, which are within the territorial jurisdiction of the Western District of Oklahoma.

Furthermore, the alleged events giving rise to Plaintiff’s claims occurred in Cleveland

County. Because proper venue does not lie in this district, see 28 U.S.C. § 1391(b),
Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE, pursuant to 28 U.S.C. §

1406(a).

      IT IS SO ORDERED this 22nd day of August 2019.
